Citation Nr: 0431870	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  94-33 592	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1990 to 
November 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  In that decision, the RO denied 
service connection for back and psychiatric disorders.

Following receipt of notification of the decision, the 
veteran perfected a timely appeal with respect to his service 
connection claims.  Due to a change in his residence, in 
December 1995, the veteran asked the St. Petersburg RO to 
transfer his case to the RO in San Juan, the Commonwealth of 
Puerto Rico.  In January 1998, the Board remanded the claim 
to the San Juan RO for further evidentiary development.   

Further review of the claims folder indicates that, by the 
January 1993 rating action, the St. Petersburg RO also 
granted service connection for residuals of a fracture of the 
second metacarpal of the right hand and assigned a 
noncompensable evaluation to this disability, effective from 
November 1991.  Following receipt of notification of the 
decision, the veteran perfected a timely appeal with respect 
to the assignment of a noncompensable rating to this 
disability.  In January 1998, the Board remanded this 
compensable rating issue to the San Juan RO for further 
evidentiary development.  

Upon review of additional medical records, including a report 
of a June 1992 VA hand, thumb, and fingers examination, the 
San Juan RO, by a July 2002 rating action, awarded a 
compensable rating of 10 percent, effective from June 2002.  
Subsequently, by a March 2003 rating action, the San Juan RO 
awarded an earlier effective date of November 1991 for the 
grant of the compensable evaluation of 10 percent for the 
veteran's service-connected right index finger disability.  A 
10 percent rating is the highest evaluation allowable under 
the pertinent diagnostic code, which rates impairment 
resulting from ankylosis of only one digit (the index 
finger).  See, 38 C.F.R. § 4.71a, Diagnostic Code 5225 
(2004).  As such, the issue of entitlement to an increased 
disability rating for the service-connected residuals of a 
fracture of the second metacarpal of the right hand is no 
longer before the Board.

In July 2003, the Board remanded the issues on appeal to the 
San Juan RO for additional development.  The case has been 
returned to the Board for further appellate review.  

As previously pointed out, in September 2002, the veteran 
submitted a claim for nonservice-connected pension benefits. 
A complete and thorough review of the claims folder indicates 
that the San Juan RO has not adjudicated this issue.  The 
claim of entitlement to nonservice-connected pension benefits 
is not inextricably intertwined with the current appeal and 
is, therefore again, referred to the San Juan RO for 
appropriate action.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.    

2.  The veteran was discharged from the US Navy after been 
diagnosed as suffering from a personality disorder.

3.  A personality disorder is not a disability, disease, or 
disorder for which VA benefits may be awarded.

4.  The veteran's currently diagnosed psychiatric disorders 
did not have their onset in service or within the initial 
post-service year, and are not shown by competent medical 
evidence to be related to military service.

5.  The veteran's current low back disability did not have 
its onset in service and is not shown by competent medical 
evidence to be related to military service or any incident 
therein.


CONCLUSIONS OF LAW

1.  A personality disorder is not a disability within the 
meaning of applicable legislation providing VA disability 
compensation benefits for which service connection may be 
granted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 U.S.C.A. 
§38 C.F.R. § 3.303 (2004).     

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by military service and may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).   

2.  A low back disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

With respect to the claims addressed in this decision, VA's 
duties have been fulfilled to the extent possible.  VA must 
notify the veteran of evidence and information necessary to 
substantiate the claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claim by means of the 
discussions in the original rating decision, the statements 
of the case (SOCs), the supplemental statements of the case 
(SSOCs), and the various Board Remands.  Specifically, in 
those documents, the appellant has been told that he needed 
to submit evidence supporting his assertions that he was 
actually suffering from two disabilities related to or caused 
by his military service.  He was further told that such 
disabilities had to be disorders recognized by the VA as 
conditions for which he could receive compensation therefor, 
and that both disabilities had to be current disorders from 
which he was experiencing manifestations and symptoms.

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA also 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002).  The record reflects the veteran underwent numerous 
physical examinations to determine the nature and severity, 
along with the etiology, of the claimed disabilities.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available medical treatment records from the 
VA, the Social Security Administration, and the private 
physicians that the VA was notified about.  Moreover, the 
veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  It 
seems clear that the VA has given the veteran every 
opportunity to express his opinion with respect to his 
claims, the VA has obtained all known documents that would 
substantiate the veteran's assertions; and, the veteran has 
undergone examinations so that the VA would have a complete 
picture of the veteran's disabilities.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial AOJ decision was made before 
November 9, 2000, the date the VCAA was enacted.  The Board 
finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (there is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) (West 2002) 
from the general statutory command set forth in section 38 
U.S.C.A. § 7261(b)(2) (West 2002) that the US Court of 
Appeals for Veterans Claims shall "take due account of the 
rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a) (West 2002), all 
questions in a matter which under 38 U.S.C.A. § 511(a) (West 
2002) are subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board 
makes the final decision on behalf of the Secretary with 
respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2004).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 (West 
2002) to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement with regard to the 
issues discussed on appeal was harmless error.  In letters to 
the veteran, along with the SOC's and the SSOC's, the RO 
informed him of what information he needed to establish 
entitlement to service connection.  The veteran was further 
told that he should send to the RO information describing 
additional evidence or the evidence itself.  The notice was 
provided before the RO's last transfer of the appellant's 
case to the Board, and the content of that notice and various 
duty to assist letters, along with the SOC and SSOCs, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2004).  The various letters 
satisfy the VCAA content-complying notice.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, to decide the issues addressed in this 
decision would not be prejudicial error to the claimant.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, SOCs, SSOCs, and 
their accompanying notice letters, VA satisfied the fourth 
element of the notice requirements.   

All that the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Here, the veteran is not 
prejudiced by the Board's consideration of his claims as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, rating decisions, SOCs, and SSOCs, been advised of 
the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Under 38 U.S.C.A. §§ 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2004), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

The Court has also stated that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court further held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

A.  Psychiatric Disability

After the veteran was administratively discharged from the US 
Navy in November 1991, he applied for VA compensation 
benefits.  He specifically asked that service connection be 
granted for a psychiatric disorder.  In denying the veteran's 
claim, the RO concluded that the veteran did not have a 
psychiatric disorder for which VA benefits could be awarded.  
That is, although the RO acknowledged the fact that the 
veteran was suffering from a personality disorder, the RO 
also informed the veteran that a personality disorder was not 
considered a condition for which VA benefits could be paid.  

The record does reflect that while he was serving in the US 
Navy, the veteran did receive treatment for a psychiatric 
disorder.  Moreover, he was eventually found to be unfit for 
duty as a result of his mental problems.  Specifically, the 
record reflects that in October 1991, the veteran was 
admitted to the Jacksonville Naval Hospital for a three-day 
period of observation.  

Upon completion of the three days of observation, the 
examiner noted the following:

. . . At no time did he manifest . . . 
evidence of a treatable, axis I mental 
illness.  He remained focused on his 
discontent with Navy life and his 
feelings of being mistreated by others in 
his current command.  He remained focused 
on feeling that being out of the Navy 
would be his best option.  At no time did 
he manifest suicidal or homicidal 
ideation, plans, or intent.  His 
longstanding difficulties with authority, 
poor anger control, and discipline 
problems are consistent with the 
diagnosis of personality disorder.

On the basis of that observation, it was recommended that the 
veteran be discharged from the Navy as soon as possible.  
Although the examining physician initially admitted the 
veteran to the hospital for treatment of an adjustment 
disorder with mixed feelings, after the three days of 
observation he reclassified the veteran's psychiatric 
condition as a personality disorder, not otherwise specified.  

Approximately one month later, at the end of November 1991, 
the veteran was administratively discharged from the US Navy.  
Shortly after the discharge, the veteran applied for VA 
compensation benefits.  A mental disorders examination was 
performed in November 1992.  On mental status examination, 
the examiner indicated the veteran was oriented and alert and 
the mental status examination was normal.  The diagnosis was 
adjustment disorder with depression.

In March 1993, the veteran applied for Social Security 
Administration (SSA) benefits.  The SSA did find that the 
veteran was disabled and that his disability began the day 
after he was discharged from the US Navy.  In making the 
determination, the SSA found that the veteran from suffering 
from an affective disorder and an anxiety related disorder.  
A second determination was made in December 1997.  At that 
time, the SSA concluded that the veteran was still disabled.  
The medical diagnoses, changed, however - the veteran was 
diagnosed as suffering from major depression and a 
personality disorder.

A second VA psychiatric examination was performed on the 
veteran in July 2002.  Upon completion of the examination, 
the veteran was given diagnoses of a generalized anxiety 
disorder with depressive features and a personality disorder.  
The examiner went on to discuss the veteran's case and stated 
the following:

Based on the veteran's history, records, 
and evaluation of service medical 
records, we consider that the veteran's 
principal and most disabling condition is 
his characterological disorder, correctly 
evaluated and diagnosed in service.  We 
find that the veteran has presented 
depressive symptomatology after his 
military discharge.

We consider that the veteran's actions, 
emotional reactions, and symptomatology 
are primarily related to his personality 
disorder, diagnosed in service.

The diagnosis of adjustment disorder with 
depression given does not indicate a 
psychosis nor a personality disorder, but 
an Axis I condition that clearly reflects 
the short-term presentations of such 
depressive reaction after military 
service.

At the veteran's request in February 2003, the VA obtained 
the medical records from his treating physician, Rafael M. 
Baez, M.D.  An evaluation conducted in May 1997 showed a 
diagnosis of a personality disorder.  That same examination 
reported that the veteran had suffered from a single episode 
of major depression.  Dr. Baez conducted another evaluation 
in July 2002.  The diagnoses remained the same as it was in 
May 1997.  Dr. Baez also wrote that he believed the veteran 
became emotionally ill because of the severe stress of his 
military duties.

The veteran underwent a third VA psychiatric examination in 
April 2004.  The examiner specifically noted that he had 
reviewed the veteran's complete claims folder and the 
electronic medical records prior to the actual evaluation.  
After completing the examination, the evaluator provided the 
following diagnoses:

Axis I			Panic disorder with 
agoraphobia
			Major depressive disorder, 
recurrent, severe, without 
psychotic 
features
Axis II		Personality disorder, NOS.

The doctor stated that the veteran's panic disorder did not 
manifest itself until 1993, a year after he was discharged 
from the Navy.  He further opined that the major depressive 
disorder did not manifest itself until 1997, five plus years 
after he was discharged.  The doctor found that the panic 
disorder and major depressive disorder were not related to 
the personality disorder or to the veteran's military 
service.  

Despite the veteran's assertions, the veteran's service 
medical records only show treatment for a personality 
disorder.  The veteran's post-service medical records 
indicate that the veteran is still suffering from a 
personality disorder.  The veteran's own treating physician, 
Dr. Baez, has insinuated that the depression experience by 
the veteran was merely a manifestation or symptom of the 
underlying disability - the personality disorder.  VA doctors 
have repeatedly opined that the veteran only suffered from a 
personality disorder while he was in service and that any new 
mental disability from which the veteran now suffers 
therefrom is either related to the personality disorder or 
not etiologically related to the veteran's military service.

Pursuant to 38 C.F.R. § 3.303(c) (2004), a personality 
disorder is not a disease or injury for which service 
connection benefits may be granted.  Accordingly, the 
appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 
426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

The veteran may argue that the statements provided by Dr. 
Baez fulfills the provisions of 38 C.F.R. § 3.303(d) (2004) 
since a medical professional has linked the veteran's mental 
disability, albeit a personality disorder, with his military 
service.  Dr. Baez has alternatively opined that perhaps the 
veteran had a personality disorder when he entered service 
and that this condition was aggravated by the veteran's 
service.  The Board, however, finds Dr. Baez's insinuations 
inconclusive and speculative.  This document is deemed to be 
of limited weight as the statement fails to assert a medical 
basis upon which the suppositions were predicated.  The Court 
has made it clear that medical possibilities and unsupported 
medical opinions carry negligible probative weight.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See also Perman 
v. Brown, 5 Vet. App. 237, 241 (1993).  

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A bare conclusion, even one 
reached by a medical professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. 
App. 345, 348 (1998).  Further, the probative value of a 
medical professional's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 
177, 180 (1995).

An examiner's opinion must be supported by clinical evidence 
and not merely general conclusions based on a history 
furnished by the appellant.  Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Consequently, his suppositions are no better 
than the facts alleged by the claimant, and may be accorded 
little weight with regard to the etiology of the veteran's 
current disability.  See also LeShore v. Brown, 8 Vet. App. 
406 (1995); also Swann v. Brown, 5 Vet. App. 229 (1993).

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[i]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence."  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

As noted above, there is no competent evidence of a 
nonpersonality disorder at any time during service.  The 
opinions provided by Dr. Baez were made several years after 
the veteran's discharge from the Navy.  The Board finds that 
the physician's opinion regarding a nexus or aggravation to 
be less probative because it is less-informed.  On the other 
hand, the VA examiner thoroughly reviewed the veteran's 
claims file including all clinical records prior to rendering 
a diagnosis of a personality disorder.  In arriving at this 
conclusion, the VA examiner commented on conflicting clinical 
records and concluded that the personality disorder was not 
related to the veteran's military service.  Again, the Board 
reiterates that VA does not recognize personality disorders 
as disabilities for VA compensation purposes, and as such 
cannot grant the benefits that the veteran requests.  

The Board acknowledges the statements by the veteran relating 
his current psychiatric disability to service.  
Unfortunately, the veteran's assertions are the only positive 
evidence in support of his claim.  That is, the claims folder 
is negative for any medical evidence, either from a private 
doctor or a VA physician, that diagnoses the veteran as 
suffering from a psychiatric disorder for which VA benefits 
may be awarded.  Undoubtedly, these statements were made in 
good faith; however, the veteran is not a doctor nor has he 
undergone medical training.  The Board notes that the veteran 
is competent to report that on which he has personal 
knowledge, i.e., what comes to him through his senses.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  

However, the veteran is a lay person, and as a layperson, he 
does not have the expertise to opine regarding medical 
diagnosis or etiology.  He cannot state, with medical 
certainty, that he does not have a personality disorder but 
has another mental disability that was caused by or incurred 
during his brief stint in the Navy.  In the absence of 
evidence demonstrating that the veteran has the requisite 
training to proffer medical opinions, the contentions made by 
him are no more than unsubstantiated conjecture and are of no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  
Consequently, the Board finds that the preponderance of the 
evidence is against a finding of service connection for a 
psychiatric disability.  The benefit sought therefore must be 
denied.

B.  Lower Back Disorder

The veteran has also asked that service connection be granted 
for a lower back disability.  The VA examination performed in 
November 1992 after the veteran initially applied for VA 
compensation benefits did produce a diagnosis of chronic 
lumbosacral back sprain.  Although the veteran told the 
examiner that he injured his back lifting furniture while in 
the service, a review of the service medical records do not 
confirm such an injury.  Moreover, the examination that was 
performed on the veteran when he was discharged in 1991 does 
not suggest that the veteran was suffering from a chronic 
disability, to include back pain, which was incurred in 
service.  After reviewing all of these records, the RO 
concluded that service connection was not warranted because 
there was no etiologically relationship between the currently 
diagnosed disability and the veteran's military service.

Another examination of the veteran's back was accomplished in 
March 2004.  The veteran was indeed diagnosed as suffering 
from lumbar strain.  The doctor acknowledged that while the 
veteran was in service, he was seen for low back strain.  
However, after the veteran was treated for the strain, he 
returned to full duty.  Most importantly, the doctor stated 
that the record showed that right before the veteran was 
discharged from service, the veteran did not complain of nor 
was he treated for lumbar strain.  In other words, the doctor 
concluded that any lower back disability the veteran 
experienced in service was transitory or not 
chronic/permanent in nature.  The doctor further wrote that 
it was not likely that the veteran's current back disability 
was related to his military service or any incident therein.

Notwithstanding the lack of supporting medical evidence, the 
veteran has continued to assert that he suffers from a 
disability of the lower back and that this condition is the 
result of his military service.  Unfortunately, the veteran's 
assertions are the only positive evidence in support of his 
claim.  That is, the claims folder is negative for any 
medical evidence, from either a private doctor or a VA 
physician, which would relate the veteran's current 
disability with the veteran's military service.  Undoubtedly, 
these statements were made in good faith; however, the 
veteran is not a doctor nor has he undergone medical 
training.  The Board notes that the veteran is competent to 
report that on which he has personal knowledge, i.e., what 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  However, the veteran is a lay person, and 
as a layperson, he does not have the expertise to opine 
regarding medical diagnosis or etiology.  He cannot state, 
with medical certainty, that his current lower back 
disability, to include lumbar strain, is related to his 
military service or some incident he experienced while he was 
in the US Navy.  In the absence of evidence demonstrating 
that the veteran has the requisite training to proffer 
medical opinions, the contentions made by him are no more 
than unsubstantiated conjecture and are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  In other 
words, the veteran may not self-diagnose a disease or 
disability, and he may not link a disability or diagnosis to 
service.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran now suffers from a disability of the lower back, 
positive medical evidence etiologically linking this disorder 
with the veteran's service has not been presented.  Moreover, 
there is no evidence showing that the disability may have 
been aggravated by his military service or even began while 
the veteran was in service.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  The veteran's claim for entitlement to 
service connection for a lower back disability is thus 
denied.  


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a low back disability is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



